     Case 8:18-bk-13870-MW           Doc 105 Filed 08/04/20 Entered 08/04/20 15:44:11             Desc
                                      Main Document Page 1 of 1



1
2
                                                                       FILED & ENTERED
3
4                                                                            AUG 04 2020
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY bolte      DEPUTY CLERK


7
8
                                 UNITED STATES BANKRUPTCY COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
10
11   In re:                                            Case No.: 8:18-bk-13870-MW

12   Francisco Ramirez Ramirez                         CHAPTER 13
13   Aurora Mendez Barajas
                                                       ORDER SETTING STATUS CONFERENCE
14                                                     Date:      October 7, 2020
                                                       Time:      9:00 AM
15                                       Debtor(s).    Courtroom: 6C
16
17             The Court sets a status conference after the Bankruptcy Appellate Panel’s
18   reversal and remand of the Order on Objections to Claims: Claim No. 3 of Investment
19   Consultants in the Amount of $163,284.01 [Docket No. 70] for October 7, 2020 at
20   9:00 a.m. to determine the best manner in which to proceed with this matter. A status
21   report with the Parties’ positions and recommendations is due September 23, 2020.
22             IT IS SO ORDERED.
23                                                    ###
24
              Date: August 4, 2020
25
26
27
28
